133 F.3d 932
98 CJ C.A.R. 178
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Bernard HORNE, Plaintiff-Appellant,v.Roy ROMER, Governor of the State of Colorado, Defendant-Appellee.
No. 97-1234.
United States Court of Appeals, Tenth Circuit.
Jan. 13, 1998.

Before PORFILIO, KELLY, and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN C. PORFILIO, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This is an appeal from the dismissal of the remaining claim in a pro se civil rights complaint.  Although Mr. Horne raises issues on matters other than the order of dismissal dated May 20, 1997, our appellate jurisdiction is circumscribed to the contents of the notice of appeal.  Fed. R.App. P. 3(c) (the notice of appeal must designate the order appealed from).  Inasmuch as the notice filed by Mr. Horne designates the order of May 20 as the order appealed from, we have no jurisdiction over matters beyond that order.


3
The district court's order is predicated upon a finding that the only issue remaining in Mr. Horne's complaint after previous rulings of the court was a request for injunctive relief from conditions in an institution to which Mr. Horne was no longer confined.  The court properly reasoned that request was moot.  Preiser v. Newkirk, 422 U.S. 395, 401 (1975).  The dismissal was not erroneous because no justiciable controversy remained to be litigated.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3